THE THIRTEENTH COURT OF APPEALS

                                   13-21-00417-CV


                                CITY OF ALAMO
                                       v.
                            JERONIMO IBARRA FLORES


                                  On Appeal from the
                  County Court at Law No 9 of Hidalgo County, Texas
                         Trial Court Cause No. CL-20-2188-I


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal will be taxed against the

party incurring the same.

      We further order this decision certified below for observance.

June 30, 2022